Citation Nr: 0200768	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include degenerative joint disease, including 
as secondary to service-connected residuals of a gunshot 
wound to the middle third of the fourth metatarsal of the 
left foot.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the middle 
third of the fourth metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

This veteran had active service from May 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case to the RO in May 1999 and May 
2001.  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a gunshot wound to 
the middle third of the fourth metatarsal of the left foot is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  A bilateral knee injury or disease was not shown during 
active service or for many years thereafter.

2.  Degenerative joint disease of either knee is not shown 
during the first post service year.

3.  The competent and probative medical evidence of record 
does not establish any causal relationship between the 
veteran's current bilateral knee disorder and his service-
connected gunshot wound to the middle third of the fourth 
metatarsal of the left foot.  


CONCLUSION OF LAW

A bilateral knee disorder to include degenerative joint 
disease was not incurred or aggravated during the veteran's 
active military service, proximately due to, the result of or 
aggravated by a service-connected disability; nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's May 1943 physical examination report does not 
show a preexisting knee disorder.  The service medical 
records do not show that the veteran sustained a knee injury 
during active service or a diagnosis of a knee disorder.  The 
December 1945 medical examination shows there were no 
musculoskeletal defects at the time of separation from active 
service except for residuals of a gunshot wound to the left 
foot.  

The evidence does not show a diagnosis of knee arthritis 
during the initial post-service year.  In December 1946, the 
veteran underwent a VA compensation examination in connection 
with his claim for service connection for residuals of a 
gunshot wound to the left foot.  There was no diagnosis of a 
knee disorder and the findings were limited to residuals of 
the gunshot wound to the left foot.  

The veteran filed his claim for service connection for a 
bilateral knee condition in March 1998.  He contended that 
his bilateral knee condition was adjunct to his service-
connected left foot disorder.  The only treatment records 
listed were those at the Houston, Texas VA Medical Center.  

The RO obtained these records in April 1998.  They are dated 
from 1996 through 1998.  They show the veteran was seen in 
February 1997 with multiple complaints, including complaints 
of pain in both knees.  He reported a two-year history of 
occasional swelling in the knees.  Physical examination 
showed tender flexion of both knees.  The examiner referred 
the veteran for an x-ray examination to rule out 
osteoarthritis.  

The veteran was seen later that month with continued 
complaints of bilateral knee pain.  X-ray examination showed 
joint space narrowing.  Examination revealed pain in both 
knees with complete flexion.  The examiner's assessment was 
osteoarthritis of both knees.  In March 1997 the assessment 
was osteoarthritis of both knees.  The remaining records show 
periodic follow-up examinations through March 1998.  The 
assessments were osteoarthritis of both knees.  

In August 1998 the RO denied service connection for the 
veteran's bilateral knee disorder.  

In his September 1998 Notice of Disagreement the veteran 
argued that his bilateral knee condition was secondary to the 
residuals of the gunshot wound to the middle third of the 
fourth metatarsal of the left foot.  

The veteran underwent a VA joints examination in January 
1999.  The examiner recorded a history of the inservice 
gunshot wound to the left foot and the veteran's post-service 
symptoms and work history.  The veteran stated that he had 
begun to develop bilateral knee pain approximately 15-20 
years earlier.  He denied a history of injury to the knees.  
He stated that his knee pain is more symptomatic with 
activity, but he denied a history of instability.  X-ray 
examination of the left knee showed moderate-to-severe 
degenerative change in the medial compartment and moderate 
degenerative changes in the remainder of the knee.  X-ray 
examination of the right knee showed severe medial 
compartment arthritis and moderate degenerative changes in 
the remainder of the knee.  The impression was bilateral 
degenerative joint disease of the knees.  The examiner noted 
his or her qualifications as a board-certified orthopedic 
surgeon.  

Based on a review of the veteran's status, this physician 
opined that the etiology of the veteran's bilateral knee 
disability was not secondary to the fracture of the fourth 
metatarsal of the left foot.  The physician stated "[i]t is 
my medical opinion that these degenerative knee conditions 
are the result of age-related changes and not related to 
injuries suffered or incurred during his service career."  

At his personal hearing the veteran testified that he had 
begun to have problems with his knees during the years after 
separation from service.  Transcript, p. 3 (Oct. 2001).  He 
testified that he is not aware of any doctor that has stated 
that his knee problems are related to his service-connected 
left foot disability.  Tr., pp. 6-7.  


Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  



Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

The Board finds that the duty to notify and the duty to 
assist with respect to the issue of service connection for a 
bilateral knee disorder have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The veteran was given further notice of what was 
required to substantiate his claim in the Statement of the 
Case (SOC) and in the subsequent Supplemental Statement of 
the Case (SSOC).  That is, he was provided with notice of the 
laws and regulations pertaining to service connection, as 
well as a rationale explaining why his claim was denied.  The 
decisions provided the veteran with notice of his appellate 
rights.  

In a May 2001 notification letter to the veteran, the RO 
specifically notified the veteran of VA's duty to notify him 
of the evidence and information needed to substantiate his 
claim under the VCAA, and of VA's duty to assist him in 
obtaining evidence necessary to support his claim under the 
VCAA.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The veteran's complete service medical records were already 
of record as they had been obtained in October 1946 pursuant 
to his original claim for service connection.  The RO 
obtained the VA medical records identified by the veteran in 
support of his claim.  These were associated with the claims 
folder.  After receiving the May 2001 notification letter 
from the RO, the veteran responded in a June 2001 letter that 
he had no additional evidence to submit.  

The evidence also includes a transcript of the veteran's 
personal hearing testimony and statements of the veteran in 
support of his claim.  Finally, the veteran underwent a VA 
medical examination and the examiner rendered an opinion, 
which provides sufficient competent medical evidence to 
decide the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

In this case, there is no need for further assistance in 
obtaining evidence because the evidence already obtained 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

The evidence in this case establishes that the veteran has a 
current bilateral knee disability.  The VA outpatient 
treatment records establish a current diagnosis of 
osteoarthritis of both knees by physical and x-ray 
examination beginning in February 1997.  The remaining 
assessments from March 1997 through March 1998 are consistent 
insofar as they show the veteran has osteoarthritis of both 
knees.  The VA physician who performed the January 1999 VA 
joints examination concluded that the veteran has bilateral 
degenerative joint disease of the knees based on physical and 
x-ray examination.  

The above evidence establishes a current bilateral knee 
disability.  The next question is whether there is competent 
evidence of a bilateral knee disease or injury during active 
service.  

The evidence in this case does not establish that the veteran 
sustained a knee injury during active service or that he had 
been diagnosed with arthritis or degenerative joint disease 
during that time.  The December 1945 medical examination 
shows there were no musculoskeletal defects at the time of 
separation from active service except for residuals of a 
gunshot wound to the left foot.  During the VA joints 
examination in January 1999, the veteran denied a history of 
injury to the knees.  At his personal hearing the veteran 
testified that he had begun having problems with his knees 
during the years after separation from service.  Tr., p. 3.  

In fact, the veteran does not contend that his current 
bilateral disorder originated coincident with his active 
service, but is related to his service on the basis of 
service-incurred injury.  When the veteran filed his claim 
for service connection for a bilateral knee condition in 
March 1998, he contended that his bilateral knee condition 
was adjunct to his service-connected left foot disability.  
Likewise, in his September 1998 Notice of Disagreement he 
argued that his bilateral knee condition was secondary to the 
residuals of the gunshot wound to the middle third of the 
fourth metatarsal of the left foot.  




The evidence also does not show a diagnosis of knee arthritis 
during the initial post-service year.  The December 1946 VA 
compensation examination report does not contain a diagnosis 
of osteoarthritis or degenerative joint disease of the knees.  
Therefore, a presumption that this condition had been 
incurred in service is not for application.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

The competent medical evidence shows that the veteran's 
degenerative joint disease of the knees first developed many 
years after separation from active service.  Consequently, 
the final question is whether there is a nexus between the 
present disease and active service or the veteran's service-
connected left foot disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

This determination is medical in nature and requires a 
competent medical opinion.  While the veteran argues that his 
bilateral knee condition is secondary to residuals of the 
gunshot wound to the middle third of the fourth metatarsal of 
his left foot, he is not qualified to render a competent 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

Furthermore, there is no basis upon which to predicate a 
grant of service connection for a bilateral knee disability 
on the basis of continuity of symptomatology.  The veteran 
has argued that his bilateral knee disability commenced 
during the years following his separation from service.  

Interpreting the veteran's contention most liberally in his 
favor, the Board still finds that the evidentiary record per 
se is nonsupportive.  In this regard, there was no evidence 
of a chronic disorder of either knee in service or for many 
years thereafter.  As the Board noted above, the service 
separation examination and the immediate post service VA 
examination were negative for any evidence of a disorder of 
either knee.

The evidentiary record reflects onset of bilateral knee 
complaints approximately half a century following the 
veteran's separation from service.  There is no medical 
evidence of a relationship between the veteran's current 
bilateral knee disability and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

Although the VA outpatient records establish a current 
bilateral knee disability, these records do not contain an 
opinion relating this disability to any incident or event of 
active service, or proximately due to, the result of, or 
aggravated by the veteran's service-connected left foot 
disability.  

The only evidence of record addressing this issue is the 
January 1999 VA joints examination report.  The VA physician 
is a board-certified orthopedic surgeon.  This physician 
recorded a history of the inservice gunshot wound to the left 
foot and the veteran's post-service symptoms and work 
history.  The physician also performed a complete physical 
examination and reviewed the diagnostic studies.  The 
impression was bilateral degenerative joint disease of the 
knees.  Based on a review of the veteran's status, this 
physician opined that the etiology of the veteran's bilateral 
knee disability was not secondary to the fracture of the 
fourth metatarsal of the left foot.  

The physician stated "[i]t is my medical opinion that these 
degenerative knee conditions are the result of age-related 
changes and not related to injuries suffered or incurred 
during his service career."  This constitutes the most 
probative evidence on record and outweighs the remaining 
evidence.  This opinion establishes that the veteran's 
current bilateral knee disability is not due to any incident 
or event of active service, or secondary to the service-
connected left foot disability.  

This opinion is made by a competent medical expert and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


For these reasons, the Board finds that a bilateral knee 
injury or disease is not shown during active service and the 
competent and probative evidence demonstrates that the 
veteran's current bilateral knee disorder is not proximately 
due to or the result of his service-connected gunshot wound 
to the middle third of the fourth metatarsal of the left 
foot.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection for a bilateral knee 
disorder, and the benefit of the doubt is not for 
application.  The Board concludes that a bilateral knee 
disorder was not incurred or aggravated during the veteran's 
active military service, or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include degenerative joint disease, including 
as secondary to service-connected residuals of a gunshot 
wound to the middle third of the fourth metatarsal of the 
left foot is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000 the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is also of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

At his personal hearing the veteran testified that he has 
received additional VA medical treatment for his service-
connected left foot disability.  Tr., p. 6.  The duty to 
assist includes obtaining all relevant VA medical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(3)).

The January 1999 VA medical examination is not adequate to 
evaluate the veteran's service-connected left foot 
disability.  Examination revealed an entry wound over the 
dorsum of the left foot.  There is no description or 
evaluation of the residual scar.  There was stocking-type 
diminished sensation in both feet.  There is no opinion 
whether the reduced sensation in the left foot is a residual 
of the gunshot wound or is due to a nonservice-connected 
disability.  

The Board notes that the VA outpatient records show the 
veteran has been treated for gout.  The entire evidence of 
record is unclear as to the type of wound the veteran 
sustained.  There is some confusion in the evidence whether 
the veteran sustained a penetrating wound versus a through 
and through gunshot wound.  There is no evidence showing 
whether or not the gunshot wound to the fourth metatarsal 
caused injury or damage to arteries, nerves, or muscles, 
including dorsal and/or plantar interossei of Muscle Group X, 
and, if so, the functional loss due to such injury or damage.  

The Board cannot draw its own medical conclusions on these 
issues.  The VA medical evidence of record does not 
adequately portray the extent of functional loss due to pain 
or other pathology.  Another VA examination is therefore 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran's residuals of the gunshot 
wound to the middle third of the fourth 
metatarsal of the left foot.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
to include on a fee basis if necessary to 
determine the current disabling 
manifestations of the veteran's service-
connected residuals of the gunshot wound 
to the middle third of the fourth 
metatarsal of the left foot.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001).  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected 
disability at issue cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the service-connected disability at 
issue, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disability involves 
only the joint structure, or arteries, 
nerves and muscles as well, including 
dorsal and/or plantar interossei of 
Muscle Group X.  Specifically, it should 
be stated whether the original injury 
consisted of a penetrating wound versus a 
through and through gunshot wound.  

A description and evaluation of any 
residual scar(s) should also be made.  If 
there is stocking-type diminished 
sensation in the left foot, an opinion 
should be rendered as to whether such 
reduced sensation in the left foot is a 
residual of the gunshot wound or is due 
to a nonservice-connected disability.  

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected disability at issue 
should be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for an increased evaluation.  The 
governing regulation provides that 
failure to report without good cause 
shown for an examination in conjunction 
with a claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim for an evaluation in excess of 
10 percent for the service-connected 
residuals of the gunshot wound to the 
middle third of the fourth metatarsal of 
the left foot with documentation of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2001), 
as warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal, 
particularly the medical text information submitted by the 
representative.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


			
	HOLLY E. MOEHLMANN	M. SABULSKY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



